The opinion of the court was delivered by
Horton, C. J.:
This was an action on three promissory notes. The defense was, that the notes were given for intoxi*433eating liquors sold in this state, without a license. A jury was impanneled by the court. Upon the completion of the evidence the court charged the jury “to figure up the amount of principal and interest due on the notes, and to find a verdict for plaintiff for that amount.” The evidence produced .by' the plaintiffs in error in the court below, and the undisputed facts, bring the case clearly within the decisions heretofore rendered by this court in Haug v. Gillett, and Williams v. Feiniman, 14 Kas. 140, 288, McCarty v. Gordon, and Gill v. Kaufman & Co., 16 Kas. 35, 571. The court below committed no error in instructing the jury to return the verdict stated in the record, as the evidence did not tend to establish any defense to the notes sued on.
The judgment will be affirmed.
All the Justices concurring.